Citation Nr: 9914164	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-01 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for service 
connection for a psychiatric condition.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1977 to May 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied the veteran's 
application to reopen his claim for service connection for a 
psychiatric condition.


FINDINGS OF FACT

1.  In an unappealed rating decision of September 1990, the 
RO denied the veteran's claim for service connection for a 
nervous disorder.

2.  The veteran has submitted evidence which bears directly 
but not substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, but is 
not so significant that it must be considered to decide 
fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's decision of September 1990 denying service 
connection for a nervous disorder is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991) and §§ 7103, 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. § 20.1103 (1998).

2.  The evidence received since the September 1990 denial is 
not new and material; thus, the requirements to reopen the 
claim of entitlement to service connection for a psychiatric 
condition have not been met.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran filed a claim for service connection for anxiety 
in April 1988 which was denied in an August 1988 rating 
decision.  The veteran attempted to reopen his claim in June 
1990, recharacterizing the claim as a nervous disorder.  The 
RO issued a September 1990 decision, rejecting the attempt to 
reopen on the ground that new and material evidence relevant 
to the issue of service connection for an acquired nervous 
disorder had not been submitted.  The veteran did not appeal 
this decision.

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the result of an RO's determination in order to initiate an 
appeal of the determination.  38 U.S.C.A. § 7105(a), (b)(1) 
(West 1991).  If no NOD is filed within the prescribed 
period, the determination becomes final.  38 U.S.C.A. 
§ 7105(c).  As the veteran in this case did not file an NOD 
with the RO's September 1990 determination, that 
determination is final.  Id.; 38 C.F.R. §§ 20.302, 20.1103 
(1998).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(a), absent the submission of new and material 
evidence, the claim may not thereafter be reopened or 
readjudicated by the VA.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
New evidence, submitted to reopen a claim, will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Winters v. West,, No. 97-2180, slip 
op. at 7 (U.S. Ct. Vet. App. Feb. 17 1999).  On appellate 
review, the Board must consider all evidence submitted since 
the claim was finally disallowed.  See Elkins v. West, No. 
97-1534, slip op. at 7-8 (U.S. Ct. Vet. App. Feb. 17 1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a).

If the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156(a)(1998), the Board must determine whether, 
based upon all the evidence of record in support of the 
claim, the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Winters, slip. op. at 4.  If the 
claim is well grounded, the duty to assist must be fulfilled 
and then the claim is evaluated on the merits.  Id.

As of the RO's September 1990 decision, the following 
pertinent evidence was of record:  Service medical records; 
Cincinnati, Ohio VA medical center (VAMC) admission records 
dated March through April 1988; Mental Hygiene clinic notes 
dated May 1988 (unknown location); Lexington, Kentucky VAMC 
admission records dated June through July 1988; and Mountain 
Home, Tennessee VAMC admission records dated March through 
April 1990 and outpatient records from May 1990 to August 
1990.

Service medical records show that the veteran was evaluated 
in April 1978 by a psychologist after receiving disciplinary 
action for alleged insubordination.  The examining 
psychologist reported that the veteran had no psychotic, 
neurotic or organic disorders, but that he had an inadequate 
personality making him unsuitable for military service.  The 
veteran reported no drug or alcohol abuse.  The veteran was 
separated from the service under honorable conditions for 
behavior and poor attitude shortly after the psychiatric 
evaluation.

Post-service medical records listed above show that the 
veteran was treated periodically for psychiatric and 
behavioral difficulties.  He was diagnosed at three different 
VA medical facilities with multiple substance abuse.  He was 
also diagnosed with a dependent personality and depression.  
In April 1988, while an in-patient at the Cincinnati, Ohio 
VAMC, he reported a recent suicide attempt, and stated at 
that time that he had attempted suicide once previously, 
approximately two years prior, and had been admitted for 
psychiatric treatment once at age 19.  The records repeatedly 
state that the veteran had a long history of alcohol and drug 
abuse, beginning in his early teens.  The records show 
repeated instances of angry behavior.

The veteran applied to reopen his claim for service 
connection for a nervous disorder in April 1995.  Evidence 
which has been associated with the claims file since the 
September 1990 denial is as follows:  Lexington, Kentucky 
VAMC outpatient records dated September 1978 to December 
1980; Lexington, Kentucky VAMC admission records dated 
November to December 1991; Lexington, Kentucky VAMC 
outpatient psychiatric, social work and vocational 
rehabilitation records dated August 1994 to May 1995; 
statement of vocational rehabilitation specialist dated 
January 1995; Lexington, Kentucky VAMC outpatient 
psychiatric, social work and vocational rehabilitation 
records dated February 1992 to July 1997; transcript of April 
1996 RO hearing; Lexington, Kentucky outpatient psychiatric, 
social work and vocational rehabilitation records dated 
November 1996 to July 1998; Cincinnati VAMC psychological 
testing records dated September 1998; service assignment and 
disciplinary records; RO letter attempting to verify 
veteran's account of in-service incident dated September 1998 
and response thereto dated October 1998 with attached 
documentation; transcript of September 1997 hearing presided 
over by the undersigned Board member.

The newly submitted medical records show that the veteran was 
diagnosed with polysubstance abuse, depression and an anti-
social personality disorder in November 1991.  He has 
continued to avail himself of VA psychiatric, counseling and 
vocational rehabilitation services to the present time.  The 
records contain sporadic reports of substance abuse and angry 
behavior.

In the veteran's April 1996 testimony he described being 
assaulted by his drill instructor and several other recruits 
during basic training.  He stated that in 1982, approximately 
four years after service, he was hospitalized at the 
Cincinnati VAMC after a suicide attempt.  The veteran also 
testified that he was hospitalized at the Lexington, Kentucky 
VAMC for a gunshot wound one and a half years after service 
and that, while there, he received psychiatric counseling.  
These records were requested by the RO, and they document 
treatment for a gunshot wound but do not show psychiatric 
counseling.  The veteran testified that after separation from 
the service, he felt extremely angry and depressed.  In 
September 1997, the veteran recounted the in-service incident 
and circumstances surrounding his discharge.  He described 
the treatment he had had for psychiatric and substance abuse 
conditions since service, including hospitalization in 
Cincinnati for a 1983 suicide attempt.  Based upon the 
veteran's testimony from the two hearings, it appears that 
the claims file contains all treatment records except for 
possibly records from a 1982 or 1983 hospitalization, despite 
diligent attempts by the RO to obtain all relevant records.  
It appears from the record that the referenced 
hospitalization occurred in 1988, rather than 1982 or 1983; 
however, even if the hospitalization occurred during the time 
frame suggested by the veteran, it would still post-date 
service by four to five years, and would not affect this 
decision.

The service assignment and disciplinary records show that the 
veteran was counseled during service regarding conduct and 
substance abuse.  The September 1998 letter sent by the RO to 
military headquarters requested confirmation of beatings by 
the veteran's drill sergeant and a barracks "blanket party" 
to which the veteran alleges he was subjected.  The October 
1998 responsive letter and attached documentation showed a 
Sergeant Jones was given non-judicational punishment and 
fined $100.00 in September 1977, but there was no further 
explanation given.

The evidence submitted subsequent to the September 1990 
denial bears directly, but not substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and by itself and in connection with evidence 
previously assembled is not so significant that it must be 
considered to decide fairly the merits of the claim.  A 
veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  The veteran was previously denied service 
connection because he did not manifest an acquired 
psychiatric or nervous condition during service.  At most, he 
manifested a personality disorder which is not a compensable 
disability under VA law.  38 C.F.R. § 4.127 (1998).  Nor did 
he manifest a psychosis within a year of separation from 
service for which he might have established service 
connection on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309 (1998).  The newly submitted evidence merely shows that 
the veteran continued to experience substance abuse, 
behavioral, and psychiatric difficulties from 1991 until the 
present.  The records show consistent diagnoses of 
polysubstance abuse and depression, and an occasional 
diagnosis of a personality disorder.  The newly submitted 
evidence does not show that the veteran's current psychiatric 
condition is linked to his period of active service.  There 
is no medical opinion presented which would indicate that the 
veteran's psychiatric condition either first manifested 
during service or was caused by experiences in service.  
Rather, this theory is advanced solely by the veteran 
himself.  Lay evidence is not sufficient to show a nexus to 
the period of service for the purpose of establishing service 
connection.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992) (holding that lay persons are not competent to 
offer medical opinions).  In the absence of competent medical 
evidence linking the current disability to an in-service 
injury or disease, service connection is not established.  
See Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

Furthermore, the evidence does not show entitlement to 
service connection on a presumptive basis.  If there were 
evidence that the veteran manifested a psychosis to a 
compensable degree within one year after separation from 
service, the veteran might be entitled to service connection 
under 38 C.F.R. §§ 3.307, 3.309 (1998).  However, there is no 
evidence that the veteran has ever received a diagnosis of a 
psychosis.  Even any absent records from a 1982 or 1983 
hospitalization would not establish presumptive service 
connection because they would not document a psychosis within 
one year of separation from service.

For the foregoing reasons, the evidence submitted subsequent 
to the September 1990 denial of the veteran's claim for 
service connection is new but not material, and does not 
warrant the reopening of the claim.



ORDER

New and material evidence sufficient to reopen the veteran's 
claim for service connection for a psychiatric condition not 
having been submitted, the claim is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

